Warner, Chief Justice.
This was an action brought by the plaintiff against the defendants, as physicians and surgeons, who undertook to amputate the leg of the plaintiff’s son, and did it in such an unskillful and negligent manner as to cause his death, by means of which unskillful and negligent conduct the plaintiff alleges he has sustained damage in the sum of $20,000 00. The defendants demurred to the plaintiff’s declai’ation as being insufficient in law to authorize a recovery to be had against *685them on the allegations contained therein. The court overruled the demurrer, and the defendants excepted. The plaintiff seeks to recover damages from the defendants for the homicide of his son. It is not alleged in the plaintiff’s declaration that his son was a minor, and that he was entitled to his services as such minor, and therefore, he is not within the decision made by this court in Shields vs. Yonge, superintendent, etc., 15th Georgia Reports, 349. It is true, the plaintiff alleges that his son was in his employment under a contract, but for Avhat length of time, or Avhat was the value of his services under that contract, is not alleged, nor is it alleged Avhat precuniary damages the 'plaintiff has sustained by the death of his son, under that contract, even if he would be entitled to recover against the defendants for the loss of the services of his son under a contract as set forth in his declaration. This case comes Avithin the ruling of this court in the case of The Georgia Railroad and Ranking Company vs. Wynn, 42d Georgia Reports, 331. In our judgment, the court erred in overruling the demurrer to the plaintiff’s declaration.
Let the judgment of the court below be reversed.